                      Case 18-16659-LMI        Doc 91     Filed 04/04/19     Page 1 of 3




      ORDERED in the Southern District of Florida on April 3, 2019.




                                                     Laurel M. Isicoff
                                                     Chief United States Bankruptcy Judge
                       UNITED STATES BANKRUPTCY COURT
                         SOUTHERN DISTRICT OF FLORIDA
                                MIAMI DIVISION
                               www.flsb.uscourts.gov
_____________________________________________________________________________
      In re:

        YURI LYUBARSKY and                              Case No: 18-16659-LMI
        OLGA LYUBARSKY                                  Chapter 7

        Debtors.
      ____________________________________/

                          ORDER ADMITTING ATTORNEY PRO HAC VICE


               This matter came before the court without a hearing on the Motion to Appear Pro Hac
      Vice [ECF No. 83]. The court having reviewed the motion and good cause appearing, it is

               ORDERED that Gary Seitz, Esq. (“Visiting Attorney”) may appear before this court pro
      hac vice as counsel for Yuri Lyubarsky and Olga Lyubarsky (“Clients”) in this case and in each
      adversary proceeding in this case where Visiting Attorney appears on behalf of Clients, subject
      to the local rules of this court. Visiting Attorney shall include the certification required by Local
      Rule 9011-4(B)(2) in all papers filed with this court.

               Visiting Attorney may apply to become a registered user of CM/ECF in this district with
      full filing privileges in this case and in any other case in which this court has entered an order
      admitting Visiting Attorney pro hac vice.

               The following attorney (“Local Attorney”) is designated as the attorney qualified to
                Case 18-16659-LMI        Doc 91       Filed 04/04/19   Page 2 of 3



practice in this court with whom the court and other counsel may readily communicate and upon
whom papers may be served:

                                                       Leonid Nerdinsky, Esq.
                                                       Nerdinsky Law Group, P.A.
                                                       3800 South Ocean Drive, Suite 242
                                                       Hollywood Beach, FL 33019
                                                       Tel.: 954-237-6307
                                                       Fax: 954-416-6188
                                                       LNerdinsky@nerdinskylaw.com
                                                       Florida Bar No. 638781


       Local Attorney shall act as the local attorney as required by Local Rule 2090-1(C)(2) in
this case and in each adversary proceeding in this case in which the Visiting Attorney appears on
behalf of the Clients. If Local Attorney declines to serve as the local attorney in any such
adversary proceeding, a separate local attorney must file an additional Motion to Appear Pro Hac
Vice, and absent such separate motion and an order of this court approving the same Local
Attorney will continue to act as local attorney for the Clients in all such proceedings.

                                                ###

Submitted by:

Leonid Nerdinsky, Esq.
Nerdinsky Law Group, P.A.
3800 South Ocean Drive, Suite 242
Hollywood Beach, FL 33019
Tel.: 954-237-6307
Fax: 954-416-6188
LNerdinsky@nerdinskylaw.com
Florida Bar No. 638781


Copies furnished to:

Attorney Leonid Nerdinsky shall serve a copy of this order on the United States Trustee, all
parties who have filed appearances in this case, and all parties who have appeared in each
               Case 18-16659-LMI         Doc 91      Filed 04/04/19     Page 3 of 3



applicable adversary proceeding, and shall file a certificate of service thereof.
